DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al (US 2016/0163557) in view of Simsek-Ege et al (US 2014/0273462).
Hudson discloses a method comprising forming a film stack on a substrate, the film stack comprising a plurality of alternating layers of an oxide material and a nitride material and having a stack thickness [0036]; etching the stack thickness to a first depth to form an opening with at least one sidewall and a bottom, the first depth being less than the thickness [0044]; depositing a non-conformal liner on the at least one sidewall and the bottom of the opening, the non-conformal liner on the bottom of the opening having a thickness less than the non-conformal liner on the sidewall [0069] (Fig. 3C); etching the non-conformal liner form the bottom of the opening [0082]; and selectively etching the film stack relative to the non-conformal liner to a second depth to form a hole [0059]. 
Hudson does not disclose removing the non-conformal liner. 
Simsek-Ege discloses removing the liner in order to form memory cells [0056] (claim 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to remove the liner of Hudson as suggested by Simsek-Ege in order to form the opening for memory cells. 
Regarding Claims 2-12 and 20, Hudson discloses a stack thickness within the claimed range [0044]; a patterned hard mask [0046] having openings (Fig. 3A) with a width within the claimed range [0045]; the conformal liner may include boron [0070] and may be deposited by CVD [0073]; the liner is formed by exposing the substrate to a boron-containing precursor and reactant [0044]; the hole may be a memory hole [0044]; the second depth may be within the claimed range [0044]; the hole has a reduced bow critical dimension within the claimed range [0061]; the liner has a thickness within the claimed range [0091]; and Hudson teaches an electronic device [0002] having the film stack [0036 with patterned hard mask [0046], an opening of a first depth with sidewall and bottom and a non-conformal liner (Fig. 3C).
Thus, claims 1-12 and 20 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Hudson and Simsek-Ege. 
Claim(s) 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al (US 2016/0163557) in view of Simsek-Ege et al (US 2014/0273462) as applied above and further in view of Jiang et al (US 2020/0035505).
Hudson and Simsek-Ege do not disclose removing the non-conformal liner by annealing in an oxidizing atmosphere.
Jiang discloses etching a film stack of alternating oxide and nitride layers to form a gap to a certain depth. The liner is etched from the bottom of the gap. The liner is removed by annealing under an oxidizing atmosphere at a temperature of greater than or equal to 500°C [0009]-[0010]. This creates wordline gaps in three-dimensional structured devices [0007].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to remove the non-conformal liner of Hudson and Simsek-Ege from the bottom of the gap by annealing in an oxidizing atmosphere as suggested by Jiang to create wordline gaps in three-dimensional structured devices.
Regarding Claims 15-16, Hudson discloses that the non-conformal liner may be deposited by ALD and may comprise boron [0073] and the liner has a thickness within the claimed range [0091].
Thus, claims 13-19 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Hudson, Simsek-Ege, and Jiang.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/           Primary Examiner, Art Unit 1715